Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 March 22, 2018


The Court of Appeals hereby passes the following order:


A18A1297. JERRY MARTIN v. THE STATE.


      Jerry Dewayne Martin was convicted in 2005 of aggravated sexual battery,

aggravated child molestation, enticing a child for indecent purposes, and child

molestation. His convictions were affirmed in an unpublished opinion. See Martin v.

State, Case No. A07A0274 (decided May 22, 2007). Martin recently filed two pro se

motions, one seeking to set aside his judgment of conviction and another to recuse the

trial judge. On May 17, 2017, the trial court entered orders denying the motions.

Martin filed both an application for discretionary appeal and the instant direct appeal

seeking review of the same orders. On June 29, 2017, this Court dismissed Martin’s

application for discretionary appeal, finding that we lacked jurisdiction to consider

the order denying Martin’s motion to set aside his judgment of conviction and the

denial of his motion to recuse is moot. Martin v. State, Application No. A17D0499

(June 29, 2017). As a result, the doctrine of res judicata bars Martin from seeking

further appellate review of the trial court’s orders. See Norris v. Norris, 281 Ga. 566,
567-568 (2) (642 SE2d 34) (2007); see also Echols v. State, 243 Ga. App. 775, 776

(534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad

infinitum. The same is true of appeals of the same issue on the same grounds.”). In

light of the foregoing, this appeal is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/22/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.